Citation Nr: 0923886	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-09 519	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
excision of ganglion, left wrist, currently rated 10 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for status post ingrown 
toenail.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for any eye condition 
or impaired vision.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for any allergy.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for hiatal hernia.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for acne (claimed as 
skin condition).

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for an adjustment 
disorder with mixed emotional features.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for a condition of the 
teeth.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

11.  Entitlement to special monthly compensation based on 
loss of use of the left hand.

12.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) with a complicated procedural history.  

In March 1976, the Veteran was granted service connection for 
ganglion, left wrist, and assigned a 10 percent rating, 
effective November 4, 1975.  Since that time, he has 
requested and been denied an increased rating for this 
disability many times.  In addition, the Veteran has applied 
for service connection for the disabilities listed on the 
title page, and these claims, as well as subsequent petitions 
to reopen these claims, have been denied on multiple 
occasions.

The current appeal arises in the aftermath of three rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

In May 2003, the RO denied the Veteran's claim for an 
increased rating for residuals, excision of ganglion, left 
wrist.  The RO also denied the Veteran's petitions to reopen 
his previously denied claims for service connection for 
adjustment disorder, sinusitis, acne, gastritis, peptic 
ulcer, any eye condition or impaired vision, and hiatal 
hernia.

Separately, in a February 2004 rating decision, the RO denied 
the same increased rating claim, and also denied petitions to 
reopen the previously denied claims for adjustment disorder, 
sinusitis, any eye condition or impaired vision, acne claimed 
as skin condition, peptic ulcer, residuals, fracture second 
metacarpal, left hand, status post ingrown toenail, any 
hearing loss, tinnitus, deviated nasal septum, allergy, 
hiatal hernia, left wrist, gastritis, and any teeth 
condition.

In November 2004, the RO denied entitlement to service 
connection for PTSD, special monthly compensation for loss of 
use of the left hand, and entitlement to specially adapted 
housing.  The Veteran submitted a timely notice of 
disagreement and a statement of the case was issued in May 
2006.  A substantive appeal was received in July 2006 and the 
RO subsequently advised the Veteran that this document was 
untimely.  Because the Board accepted testimony on these 
issues, however, the filing of timely substantive appeal is 
waived and the issues are before the Board.  Percy v. 
Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 17, 2009).

In February 2009, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ); a transcript of that hearing is of record.

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

A remand of these claims is required for several reasons.

First, during the hearing, the Veteran indicated that he had 
been getting treated for all of the conditions at issue on 
this appeal, with the possible exception of the ingrown 
toenail, in the past year.  See Hearing Transcript, pp. 24-
25.  The most recent VA treatment records in the claims file 
are from August 2007.  The VLJ agreed to hold the record open 
for thirty days, during which time the Veteran and his 
representative would associate these records with the claims 
file.  However, these records have not been associated with 
the claims file.  Under Bell v. Derwinski, 2 Vet. App. 611, 
612-3 (1992), VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees. If those documents predate a Board decision on 
appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record." Id.  A remand is 
therefore required in order to obtain these recent VA 
treatment records which may be relevant to the determination 
of the issues on appeal.

Moreover, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VCAA notice in a new and material evidence 
claim must describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.    Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.

Here, the only VCAA letter to specifically address the prior 
denials of service connection was the January 2003 VCAA 
letter in response to the Veteran's September 2002 claim.  
This letter indicated that the prior denials of the claims 
for service connection for allergic or sinus condition, 
nervous condition, skin condition, stomach disorder, peptic 
ulcer, gastritis, eye condition, and hiatal hernia were 
January 1970, April 1978, and October 1978.  These were in 
fact denials of service connection for sinusitis (January 
1970), allergy/skin condition and ingrown toenail (April 
1978), and ingrown toenail (October 1978).  However, there 
were also subsequent denials of petitions to reopen the 
claims for service connection for allergy condition, sinus 
condition, and nervous condition (July 1979), and nervous 
condition, hearing loss/tinnitus, and eye condition (June 
1980), as well as a January 1982 Board denial of 7 service 
connection claims on a de novo basis and a May 1989 RO 
decision denying petitions to reopen these claims as well as 
denying new claims for service connection for deviated nasal 
septum, hiatal hernia, and peptic ulcer.

Thus, pursuant to Kent, a remand is also necessary for the RO 
to identify, with regard to each petition to reopen, the most 
recent prior denial of each claim on any basis, and the basis 
on which each such prior denial was made.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter 
that, with regard to each petition to 
reopen, tells him the basis for the most 
recent prior denial of each claim, and 
the basis on which each such prior denial 
was made.

2.  Obtain copies of all records of the 
Veteran's treatment from the Wilkes-Barre 
VA Medical Center from August 2007 to the 
present.

3.  After completion of the above, if any 
benefit sought on appeal is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.  The 
supplemental statement of the case should 
indicate the procedural history of the 
current claims on appeal, to include 
discussion of both the May 2003 and 
February 2004 rating decisions.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

